Citation Nr: 1750969	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, to include as a result of asbestos exposure. 

2.  Entitlement to service connection for a low back disability, to include as a result of asbestos exposure. 

3.  Entitlement to service connection for hyperaldosteronism, to include as a result of asbestos exposure and secondary to service-connected diabetes mellitus (DM), type II. 

4.  Entitlement to service connection for a neck disability (claimed as arthritis with bone spurs), to include as a result of asbestos exposure.

5.  Entitlement to service connection for a chest condition (claimed as an excision of lipomas from skin/chest), to include as a result of asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL


The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  

The Board notes that while the regional office originally adjudicated a claim for a throat condition, as stated during his July 2017 Board hearing, the Veteran really meant a respiratory condition in general.  Therefore, the Board has recharacterized the issue on the title page.  

Subsequent to the most recent statement of the case, additional evidence was added to the claims file.  However, RO review of such evidence was waived during the Board heading.  Subsequent to the hearing, additional evidence was obtained including several VA examinations pertinent to other claims.  Since these examinations contain no information relevant to the issues being decided at this time, no waiver is needed.  Therefore, the Board can proceed.  

The issue of entitlement to service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disability is not related to service or to any in-service exposures.  

2.  Hyperaldosteronism is not related to service, any in-service exposures, or secondary to service-connected DM type II. 

3.  Arthritis with bone spurs of the neck are not related to service or to any in-service exposures. 

4.  Excision of lipomas from skin/chest is not related to service or any in-service exposures.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include as a result of asbestos exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for hyperaldosteronism, to include as a result of asbestos exposure and as secondary to service-connected DM type II, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for a neck disability (claimed as arthritis with bone spurs), to include as a result of asbestos exposure, has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a chest condition (claimed as an excision of lipomas from skin/chest), to include as a result of asbestos exposure, has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Additionally, VA examinations were not obtained for the Veteran's service connection claims.  As discussed below, there is no persuasive medical or other competent evidence suggesting a nexus between a low back disability, hyperaldosteronism, neck disability, or chest condition and service, or any other evidence that would warrant obtaining medical nexus opinions.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, neither the Veteran nor his representative has raised any issues concerning the hearing held before the undersigned with respect to the claims currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran seeks service connection for a low back disability, hyperaldosteronism, neck disability, and chest condition, claimed as an excision of lipomas from skin/chest.  Specifically, claiming he was exposed to asbestos during his time in the Navy.  The pipes aboard the ship were wrapped in asbestos and during times of gun fire, the entire ship shook, causing asbestos to fall from the ceilings and walls.  Also, he worked in laundry and touched engine room workers' clothes with his bare hands.  He elaborated that he hurt his back while carrying ammunition in-service, went to sick bay, and was given aspirin.  Also, he believes hyperaldosteronism was related to his diabetes.  See November 2008 statement and July 2017 Board hearing transcript. 

The regulations pertinent to the Veteran's service connection claims (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310) were initially provided to the Veteran in the March 2013 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

There are no statutes or regulations specifically dealing with asbestos and service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M 21-1MR).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The Board points out that under the circumstances of this case, no law or VA regulation allows service connection on a presumptive basis for disorders resulting from exposure to asbestos.  Service connection based on the exposure asserted may be established only if a current disability is shown by the evidence to be related to that exposure during service.  This issue will be further discussed below.

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claims.  

Initially, the Board notes that the first post-service evidence in the record of degenerative changes of the low back and neck were in October 1996 and August 1997.  See October 1996 VA treatment record (noting degenerative change involving the thoracolumbar spine); see also August 1997 VA treatment record (noting degenerative joint disease of the c-spine).  Thus, service connection for arthritis of the low back and neck on a chronic disease presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2017).

Additionally, the Board notes the Veteran was diagnosed with hyperaldosteronism, was found to have bone spurs in his neck, and had excision of lipomas from skin/chest.  See December 2005 VA treatment record (noting the Veteran had excisional biopsy of sternal mass); see also August 2006 VA treatment record (noting the Veteran had a diagnosis of primary aldosteronism, that was under control); see also November 2007 VA treatment record (noting removal of lipoma from the mid chest); and see April 2008 VA treatment record (hypertrophic degenerative bony changes found on neck x-ray and massive anterior osteophyte formation).  

However, on review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that his current low back disability, hyperaldosteronism, neck disability, and chest condition are related to service, to include asbestos exposure.  Indeed, service treatment records are silent for any complaints or treatment related to the back, hyperaldosteronism, neck, or a chest condition.  Also, post-service records reflect the Veteran has been inconsistent with reporting service as the cause of his current low back and neck disability.  See July 1989 VA treatment record (noting the Veteran reported he suffered back pain at work following two to three days of continually lifting weight ranging from 60-70 pounds and denied any pre-existing or pre-disposing conditions relevant to the injury at issue); see also April 2009 VA treatment record (noting the Veteran reported he did not recall any traumatic onset of neck pain, but stated his pain was intermittent for many years).  Such statements weigh against the Veteran's claims now that he incurred back and neck injuries during service.  Furthermore, during his July 2017 Board hearing the Veteran reported his hyperaldosteronism and chest condition were first diagnosed in the 1990's.  

Additionally, none of the above condition are among the diseases recognized by VA as being related to asbestos.  The VA-recognized asbestos-related diseases are generally associated with the lungs, the gastrointestinal tract, and the urogenital system.  The conditions currently on appeal do not affect any of those areas and the Veteran has not claimed such.  

The Board acknowledges the Veteran submitted statements from VA nurse practitioner L.P. noting the Veteran's low back arthritis, hyperaldosteronism, arthritis with bone spurs in his neck, and removed lipomas could all be attributed to his asbestos exposure during military service.  Also, the same nurse practitioner opined that the Veteran's arthritis to his back and neck were likely attributable, generally, to his time in service and hyperaldosteronism was related to Agent Orange exposure.  However, as the nurse practitioner did not provide a rationale, her opinions are merely conclusory.  A bare conclusion, even by a medical professional, has little probative value.  There was no discussion of any in-service event, disease, or injury that could possibly be linked to a back or neck condition.  Even noting his conceded exposure to Agent Orange, hyperaldosteronism is not presumed to be service connected as a result of exposure to herbicides, and the nurse practitioner provided no rationale or medical literature citation as to how these conditions were related. 

To the extent that the Veteran's statements regarding the etiology of his current disabilities being related to service, to include asbestos exposure, the evidence does not demonstrate that under the facts of this case, which include an absence of symptoms for many years after service, the Veteran is competent to render a medical opinion on the etiology of his disabilities.  As a lay person, the Veteran is without the appropriate medical training and expertise to offer an opinion on such a medical matter.  Rendering an etiology opinion in these cases requires knowledge of the various causes or risk factors for arthritis, hyperaldosteronism, bone spurs, and lipomas.  The question of causation, in this case, involves complex medical questions that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Veteran's purported medical opinion as to the etiology of his low back disability, hyperaldosteronism, a neck disability, and a chest condition lacks probative value as discussed above.

Furthermore, although the Veteran asserts his hyperaldosteronism is related to his diabetes, the Board finds there is no competent, credible, or persuasive medical evidence of record to support these assertions.  While his VA treatment records show a history of hyperaldosteronism and diabetes, there is no indication his diabetes caused or aggravated his hyperaldosteronism and no medical professional has concluded such.  Moreover, a February 2004 VA treatment record notes the Veteran had a diagnosis of primary aldosteronism, but no history of DM.  Also, the question of causation, in this case, involves complex medical questions that the Veteran is not competent to address.  Jandreau at 1372.  

Accordingly, service connection for a low back disability, hyperaldosteronism, a neck disability, and a chest condition, claimed as an excision of lipomas from skin/chest, must be denied.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a low back disability, to include as a result of asbestos exposure, is denied.  

Entitlement to service connection for hyperaldosteronism, to include as a result of asbestos exposure and secondary to service-connected DM type II, is denied. 

Entitlement to service connection for a neck disability (claimed as arthritis with bone spurs), to include as a result of asbestos exposure, is denied. 

Entitlement to service connection for a chest condition (claimed as an excision of lipomas from skin/chest), to include as a result of asbestos exposure, is denied. 


REMAND

The Veteran claims service connection for a respiratory condition, to include as secondary to asbestos exposure.  The Veteran submitted a February 2015 disability benefits questionnaire (DBQ) that diagnosed him with chronic obstructive pulmonary disease (COPD), pleural effusion, and restrictive lung disease.  The Board notes such respiratory problems have been recognized by VA as being related to asbestos exposure and the examiner opined that the Veteran's condition was most likely attributable to his Agent Orange and asbestos exposure during active duty.  However, as a May 2015 VA treatment record notes the Veteran gave up smoking eight years ago, a May 1999 VA treatment record notes the Veteran began smoking at the age of 10, and a June 2007 VA treatment record notes the Veteran was a welder at a Naval shipyard after service, the Board finds a medical opinion is necessary to determine the etiology of the Veteran's current respiratory conditions in light of his non-military risk factors.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a medical professional regarding the etiology of the Veteran's currently diagnosed COPD, pleural effusion, and restrictive lung disease.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the medical professional.


The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed respiratory disabilities were incurred in or a result of a disease or injury sustained during active duty service, to include asbestos exposure. 

The examiner should address the Veteran's smoking history and post-service occupation as a welder at a Naval shipyard. 

2.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


